Citation Nr: 0622191	
Decision Date: 07/27/06    Archive Date: 08/10/06

DOCKET NO.  03-32 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for cervical myositis.

2.  Entitlement to an initial rating in excess of 10 percent 
for gastritis.  

3.  Entitlement to a rating in excess of 60 percent for 
lumbar paravertebral myositis secondary to low back trauma, 
with degenerative L5-S1 disc and associated herniation.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran served on active duty from January 1979 to June 
1980.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of March 2003 from the Regional Office 
(RO) of the Department of Veterans Affairs (VA), which 
granted service connection for cervical myositis and for 
gastritis and assigned each a 10 percent disability rating.  

In a March 2002 rating decision, the RO awarded a 20 percent 
rating for the veteran's lumbar spine disability consisting 
of lumbar paravertebral myositis secondary to low back 
trauma, with degenerative L5-S1 disc and associated 
herniation.  In April 2002, the appellant filed a notice of 
disagreement (NOD) as to this particular issue.  The RO then 
granted a 40 percent rating for the lumbar spine disability 
in an April 2002 rating decision.  The veteran filed a NOD 
with this decision in July 2002.  The RO granted a 60 percent 
rating for this disability in January 2003, which it 
determined was a total grant of benefits on appeal, and 
therefore did not address this issue in a statement of the 
case.  Nevertheless, that issue is considered still on appeal 
for a higher evaluation in excess of 60 percent disabling for 
the lumbar spine disability.  In AB v. Brown, 6 Vet. App. 35, 
38 (1993), the United States Court of Appeals for Veterans 
Claims) (hereinafter CAVC) held that when the veteran 
expresses general disagreement with the assignment of a 
particular rating and requests an increase, the RO and the 
Board are required to construe the appeal as an appeal for 
the maximum benefit allowable by law or regulation and thus 
to consider all potentially applicable disability ratings.  
Thus, this issue remains on appeal, and where a statement of 
the case has not been provided following the timely filing of 
an NOD, a remand to the RO is required.  See Manlincon v. 
West, 12 Vet. App. 238 (1999). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that his cervical spine disability and 
gastritis are more severe than currently evaluated.  Both 
disorders are currently rated as 10 percent disabling.

Regarding these increased ratings claims, the VA has a duty 
to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2006); 38 C.F.R. § 3.159 (2005).  Even though the veteran was 
provided with a duty to assist letter in August 2002 and in 
December 2002, which addressed the issue of entitlement to 
service connection, these letters failed to provide the 
requisite notice for the veteran's increased rating issues.  
Likewise, a March 2003 duty to assist letter addressed other 
issues besides the issues currently on appeal.  

Further, during the pendency of this appeal, the CAVC also 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VA's notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the veteran also was not provided with notice 
of the type of evidence necessary to establish an earlier 
effective date, if an increased rating is granted on appeal.  

Moreover, the most recent VA examinations that addressed the 
veteran's increased ratings claims were undertaken in January 
2003.  Given the amount of time that has since passed, 
examinations of the current severity of his claimed cervical 
spine and gastrointestinal conditions are warranted.

Subsequent to the January 2003 VA spine examination there has 
been some revisions to the criteria for adjudicating spinal 
disability claims.  The Board notes that on September 23, 
2002, after his claim but prior to this examination, the 
criteria for adjudicating intervertebral disc syndrome was 
revised.  However, after this examination, the rating 
criteria for all spinal disabilities were revised again on 
August 26, 2003.  See 67 Fed. Reg. 54,345-49 (Aug. 22, 2002) 
(codified at 38 C.F.R. § 4.71a (Diagnostic Code 5293)), See 
also 68 Fed. Reg. 51454-51458 (Sep 26, 2003) (codified at 38 
C.F.R. § 4.71(a), Diagnostic Codes 5235 to 5243).  The 
revised rating criteria provide a general rating formula for 
evaluating spinal impairment that provides for separate 
evaluations of neurological impairments attributable to the 
spinal disorder, among other changes.  The Board notes that 
the statement of the case of September 2003 addressed these 
revisions, as well as the prior criteria for loss of motion 
of the cervical spine, but did not address the previous 
criteria for intervertebral disc syndrome.  As the veteran's 
claim on appeal was filed on September 9, 2002, this predates 
the September 23, 2002 revision of the criteria for 
intervertebral disc syndrome.  Thus the earlier criteria for 
intervertebral disc syndrome will need to be addressed in 
further adjudication by the agency of original jurisdiction 
and a VA examination should be conducted that addresses all 
the revisions to the spinal criteria during the pendency of 
this claim.    

It is also noted that the appellant filed a notice of 
disagreement with the RO's March 2002 and April 2002 
determinations that assigned a 20 percent and a 40 percent 
rating for his lumbar spine disability, respectively.  As 
detailed in the introduction, this matter remains on appeal 
in spite of the RO's January 2003 rating which granted a 60 
percent rating for this disability and then determined that 
this was a total grant of benefits on appeal.  See AB, supra.  
The RO has not issued a statement of the case pertaining to 
this issue.  When there has been an initial RO adjudication 
of a claim and a notice of disagreement as to its denial, the 
claimant is entitled to a statement of the case, and the RO's 
failure to issue a statement of the case is a procedural 
defect requiring remand.  Manlincon v. West, 12 Vet. App. 238 
(1998).



Accordingly, the case is REMANDED for the following action:

1.  The VA must review the entire file 
and ensure for the issues on appeal that 
all notification and development 
necessary to comply with 38 U.S.C.A. § 
5103A (West 2002 & Supp. 2006) and 
38 C.F.R. § 3.159 (2005)), as well as 
VAOPGCPREC 7-2004, is fully satisfied.  
In particular, VA must send the veteran a 
corrective notice, that: (1) notifies the 
claimant that a schedular or 
extraschedular disability rating is 
determined by applying relevant 
diagnostic codes in the Rating Schedule, 
to provide a disability rating from 0% to 
as much as 100% (depending on the 
disability involved) based on the nature 
of the symptoms of the condition for 
which disability compensation is being 
sought, their severity and duration, and 
their impact upon employment; (2) 
explains the information or evidence 
needed to establish an effective date, if 
a higher disability rating is granted, as 
outlined by the Court in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006);  
(3) informs him of what he needs to 
provide; (4) what information VA has or 
will provide; and (5) request or tell the 
veteran to provide any evidence in his 
possession that pertains to his claim.  
The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as specifically 
affecting the issue on appeal.   

2.  The AMC should request the veteran to 
provide information about his medical 
treatment for his cervical spine and 
gastritis and after obtaining necessary 
authorization, attempt to obtain the 
records of all medical treatment for the 
disabilities at issue from the time of 
December 2003 to the present time.  
Copies of the medical records (not 
already in the claims folder) from all 
sources should be requested.  All records 
obtained should be added to the claims 
folder.  If requests for any private 
treatment records are not successful, VA 
should inform the appellant of the 
nonresponse so that he will have an 
opportunity to obtain and submit the 
records himself, in keeping with his 
responsibility to submit evidence in 
support of his claim.  38 C.F.R § 3.159 
(2005).

3.  After completion of the above, the 
AMC should schedule the veteran to 
undergo orthopedic and neurological 
examinations by physicians to determine 
the nature and extent of disability from 
cervical myositis.  The claims file, 
should be made available to and reviewed 
by the examiner(s) in conjunction with 
the examination.  Any further indicated 
special studies should be conducted.  
Regarding the orthopedic examination, the 
report must include range of motion 
studies for the neck, with notations as 
to the degree of motion at which the 
veteran experiences pain, if any.  The 
physician should identify and completely 
describe any other current 
symptomatology, including any functional 
loss of the neck due to more or less 
movement than normal, weakened movement, 
excess fatigability, incoordination, pain 
on movement, swelling, and deformity or 
atrophy of disuse.  The physician should 
inquire as to whether the veteran 
experiences flare-ups, and if so, to the 
extent possible, any additional 
functional loss or limitation of motion 
during such flare-ups.  Also, the 
physician should note the number of 
incapacitating episodes and their 
duration in the past 12 months. (An 
incapacitating episode being defined as a 
period of acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician).  

The neurologist should report all 
neurological findings relative to the 
service-connected cervical myositis and 
note all persistent symptoms compatible 
with related upper extremity neuropathy, 
to include characteristic pain, 
demonstrable muscle spasm, absent 
reflexes, or other neurological findings 
appropriate to site of diseased discs.  
If there is evidence of complete or 
incomplete paralysis of a particular 
nerve, then this too should be noted.  
Furthermore, any demonstrated 
neurological impairment associated with 
cervical myositis must be described in 
detail and characterized as either 
slight, moderate, moderately severe, or 
severe.

4.  After the completion of items 1 and 
2, the veteran should be afforded a VA 
gastrointestinal disorders examination to 
determine the severity of the veteran's 
gastritis.  The claims file, should be 
made available to and reviewed by the 
examiner(s) in conjunction with the 
examination.  Any further indicated 
special studies should be conducted.  
After a review of the claims file, it is 
requested that the examiners provide 
explicit responses to the following: Does 
the gastritis  more closely resemble 
chronic gastritis with multiple small 
eroded or ulcerated areas, and symptoms?  
In forming this opinion, the examiner 
should comment on the severity of all 
gastrointestinal symptoms noted and 
comment as to what symptoms are as likely 
as not attributable to the gastritis as 
opposed to a nonservice-connected 
disorder.  The medical basis for any 
opinions expressed should be provided. 

5.  The RO should issue the appellant a 
statement of the case as to the issue of 
entitlement to an increased rating his 
service-connected lumbar spine 
disability, currently rated as 60 percent 
disabling and comply with the duty to 
assist and notification provisions of the 
38 U.S.C.A. § 5103(a) (West 2002 & Supp. 
2006).  The appellant should be apprised 
of his right to submit a substantive 
appeal and to have his claim reviewed by 
the Board.  The RO should allow the 
appellant the requisite period of time 
for a response.

6.  The AMC should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
report of examination.  If the requested 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2005); see also Stegall v. West, 11 Vet. 
App. 268 (1998).  

7.  When the development requested has 
been completed, the veteran's claims for 
initial ratings in excess of 10 percent 
for cervical myositis and in excess of 10 
percent for gastritis should again be 
reviewed on the basis of the additional 
evidence.  If the benefits sought are not 
granted, the appellant should be 
furnished a supplemental statement of the 
case, and be afforded the applicable 
opportunity to respond before the record 
is returned to the Board for further 
review.

Thereafter, the case should be returned to the Board, if 
otherwise in order.  The purposes of this remand are to 
comply with due process of law and to further develop the 
veteran's claims.  No action by the veteran is required until 
he receives further notice; however, the veteran is advised 
that failure to cooperate by reporting for examination may 
result in the denial of the claim.  38 C.F.R. § 3.655 (2005).  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition warranted in this case, pending 
completion of the above.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


